DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Specification
At the being of the instant application where priority is indicated, the patented parent application that is Patent No. 11,027,184 need to be included. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,027,184. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5 of the instant application and claim 1 of the patented application recite multiple similar features including a waist wrap, first and second training blocks, guideline. Claims 2-7 of the instant application and claims 10-19 disclose same structures and process steps. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sicotte et al. (US Patent No. 5,240,156).
Regarding claim 1, Sicotte discloses a system (10 and see also all Figures 1-4)) comprising: a waist wrap having an elongated shape configured for wrapping around a user's waist with an inside surface and an outside surface (12), wherein the inside surface has at least one waist securing region at one end of the elongated shape (the surface of element 12 as shown in Figure 3), and the outside surface has a plurality of securing regions along the elongated shape (different areas of regions 32 and 34) ; a first training block having a polygonal shape and one attachment face having a matching securing region configured for selective attachment to one of the plurality of 
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. Regarding the intended use set forth in the preamble that the device is a system for training a user in a proper sports swing is noted and the device of Sicotte is capable of being used in sports training if so desired. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. Therefore, examiner considers the structural limitations of the claim are met with the Sicotte reference. 
In addition, Sicotte discloses that belt pack could be used for running, hiking, skiing and skating (see column 1 lines 11-15). When the device is used while performing these types of sport activities, the users arms will be inherently be swinging and the device could be considered as meeting the intended use recited in the preamble of the claim.

Regarding claim 2, the strap extensions (12,14, and 16)  are considered as part of the plurality of securing regions on the outside surface includes at least one waist securing matching region on an opposite end of the elongated shape from the waist securing region on the inside surface (see Figure 2).

Regarding claim 3, as shown in Figure 2, the outside surface is covered from one end of the elongated shape to an opposite end with a securing region.

Regarding claim 6, elements 60 and 70 as shown in Figure 2 are considered as a third and fourth securing block as recite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 9, 11-13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sicotte.
Regarding claims 4 and 7, Sicotte does not explicitly disclose the block to have a cube shape. However, in column 4 lines 33-37 of Sicotte states that the device could have other shapes. It would have been obvious to one of ordinary skill in the art to provide any type of shape including a cube shape. A change in shape is generally recognized as being within the level of ordinary skill in the art.

Regarding claims 9, 11-13 and 16, 17 and 19, Sicotte discloses the invention as recited in claim 1 above and that the belt pack could be used for running, hiking, skiing and skating (see column 1 lines 11-15). Sicotte also discloses that the device could be used in any convenient configuration and that it has a broad usage in multitude environments without limiting the scope of the invention. Therefore, when the device is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sicotte.
Sicotte in view of Noriega et al. (US Patent No. 5,505,356).
Sicotte does not disclose the use of a shoulder harness attached to the waist wrap but the concept of a shoulder harness to a waist wrap is not a new concept and Noriega is one example of reference that discloses this concept (see shoulder harness 14 as shown in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Sicotte device with a shoulder harness to provide additional support of the elements that are being attached to the waist wrap and making the device comfortable for the user.


Allowable Subject Matter
Claims 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 4382302 to Watson discloses a waist wrap and multiple training blocks (see all Figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/NINI F LEGESSE/Primary Examiner, Art Unit 3711